Title: To Thomas Jefferson from James Penn, 24 May 1802
From: Penn, James
To: Jefferson, Thomas


            SirGrove May 24th. 1802
            I take the liberty of offering you my tract of land on which I live for sale—I do not know that you are inclinable to purchase, but if so the place I think will add considerably to the value of your estate here— I hold about 1400 acres binding on your line at least a mile or more, lying between the poplar forest and New London better watered than any tract of land I ever saw of its size affording between 100 & 200 acres of choice meadow ground—On it a plantation of nearly 400 acres cleared land lying uncommonly well, a fertile soil, laid out to in fields with great regularity, under good enclosures and the ground in good preservation, having for years past paid much attention to the improvement of the soil—The Dwelling house is large and convenient other buildings suitably adapted. I believe there is no tract of land of its size in this country that can be so hansomely divided for tenants as this. It may be divided into ten tenements each well watered with a proper porportion of meadow ground and lying convenient to the markets of Lynchbg. N. London & the great public road. Should Mr. Jefferson be disposed I will shew the land to any person he may direct—Should you incline to purchase & we agree on the price, the time of payment will be immaterial if within five years carrying interest
            I am with the greatest respt. your Most Obt. servt.
            J: Penn
          